Matter of Bonilla (Commissioner of Labor) (2021 NY Slip Op 00347)





Matter of Bonilla (Commissioner of Labor)


2021 NY Slip Op 00347


Decided on January 21, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 21, 2021

530655

[*1]In the Matter of the Claim of Emilio Bonilla Jr., Appellant. Commissioner of Labor, Respondent.

Calendar Date: January 4, 2021

Before: Garry, P.J., Egan Jr., Clark, Aarons and Reynolds Fitzgerald, JJ.


Emilio Bonilla Jr., New York City, appellant pro se.
Letitia James, Attorney General, New York City (Linda D. Joseph of counsel), for respondent.

Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 23, 2019, which, upon reopening and reconsideration, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant, a postal worker, was hospitalized for an alleged suicide attempt. Before returning to work, the employer, pursuant to the collective bargaining agreement, required claimant to submit to a psychiatric evaluation to determine whether he was fit to return to duty. Claimant refused to authorize the release of his medical records to the psychiatrist performing the evaluation and, therefore, did not return to work. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily separated from his employment without good cause. Where, as here, a claimant "fail[s] to take reasonable steps to protect his [or her] employment," the claimant can be held to have voluntarily left employment without good cause (Matter of Gaines [New York City Tr. Auth.-Commissioner of Labor], 37 AD3d 962, 963 [2007]; see Matter of Carrasco [Commissioner of Labor], 271 AD2d 788, 788-789 [2000]; Matter of Joyce [Commissioner of Labor], 250 AD2d 901, 902 [1998]). Claimant's remaining contentions are either not properly before us or are without merit.
Garry, P.J., Egan Jr., Clark, Aarons and Reynolds Fitzgerald, JJ., concur.
ORDERED that the decision is affirmed, without costs.